ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Preliminary Amendments filed on 08/04/2021. Claims 7-8, 10-14 and 31-32 are pending. Claim 7 is currently amended. Claims 1-6, 9 and 15-30 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The three information disclosure statements (IDS) submitted on 07/14/2021 have been considered by the examiner. Initialed copies are attached.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	Claim 7, line 34, change “the purge gas selected…” to “the purge gas is selected…” [Add the word “is”.]
Claim 10, line 2, change “…organoaminosilane precursor compound is elected from…” to “…organoaminosilane precursor compound is selected from…” 
Claim 10, line 20, change “…organoaminohafnium precursor compound is elected from…” to “…organoaminohafnium precursor compound is selected from…” [Note these both changes in claim 10 add an “s” before “elected”.]
Claim 12, line 3, add a period after “…combinations thereof” to end the claim.
Claim 32, line 1, change “…compositipn…” to “…composition…”.


Allowable Subject Matter

5.	Claims 7-8, 10-14 and 31-32 are allowed. 

6.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references, Baum (US 2002/0187644 A1), Fujimoto (JP 2004-100003 A; citations to its English translation PDF), Xiao (US 2013/0129940 A1), Senzaki (US 2005/0233156 A1), Chandra (US 2013/0295779 A1), and Dussarrat (US 2009/0203222 A1), cited on Applicant’s IDS filed on 07/14/2021. 
	It is noted that the term “organoamino group” in the claims refers to the (NR1R2) segment of both the organoaminosilane precursor formula and the organoaminohafnium precursor formula (e.g. claim 7). Thus, the claim feature requiring both precursors to have “the same organoamino group” corresponds to (NR1R2) in each precursor being the same. In claim 10, the term in parentheses ( ) in the lists for each precursor would have to be the same to satisfy this claim requirement, for example the two precursors could be tri(dimethylamino)methylsilane and tetrakis(dimethylamino)hafnium.
Baum and Fujimoto fail to disclose or reasonably suggest an atomic layer deposition (ALD) or plasma enhanced atomic layer deposition (PEALD) method to deposit a film comprising silicon, hafnium and oxygen onto a substrate as recited in independent claim 7 and that the composition introduced into the reactor in step b) has a melting point ≤30°C (see claim 7, line 28). First, Baum and Fujimoto only teach chemical vapor deposition (CVD) processes. Second, measuring the melting points of compositions derived from Baum and Fujimoto, which encompass a huge laundry list, is not obvious routine work for a person skilled in the art to do, and there is no motivation to prepare a composition having the claimed low melting point of ≤30°C. 
See Example 4 of the originally filed specification at para. [00137-00138]: “As seen in Figure 3, by varying the concentration of bis(dimethylamino)dimethylsilane in the resulting formulation, the melting points of the formulations decrease as the concentrations of bis(dimethylamino)dimethylsilane increase, allowing the melting points of the formulation to be tuned to 30°C or lower, which are more suitable for delivering the formulation via direct liquid injection.”
Senzaki (US 2005/0233156 A1) teaches an atomic layer deposition (ALD) composition for depositing a silicon doped hafnium oxide film (see para. 0036, 0075-0078, FIG. 3: ALD process) comprising: (a) at least one organoaminosilane precursor and (b) at least one organoaminohafnium precursor compound, e.g. tetrakis(ethyl-methylamino)hafnium (TEMAH) (see para. 0053-0057, 0073: first precursor comprising Hf and second precursor comprising Si); wherein the at least one organoaminosilane precursor and the at least one organoaminohafnium precursor have the same organoamino group (see para. 0055, 0085: typically, sources of hafnium and silicon are selected having common ligands to prevent complications arising from ligand exchange). See FIG. 1 and para. 0061-0062, 0070 for embodiments that correspond to precursors (a) and (b) contained in one ALD composition. 
Senzaki teaches an ALD process to form a multi-component film (see Abstract), but fails to disclose or suggest an organoaminosilane precursor having a formula of RxR3Si(NR1R2)3-x wherein R is a linear or branched C1 to C6 alkyl and R1, R2, R3 and x are as defined in claim 1. Note that the claimed organoaminosilane precursor formula requires at least one direct silicon to carbon bond (R3—Si); the others will be a silicon to nitrogen bond (Si—N-R1R2) with their claim recited definitions. Senzaki is also silent as to a melting point of the composition being ≤ 30°C. There would be no motivation to modify the organoaminosilane precursor taught by Senzaki to satisfy the formula in the claims requiring direct carbon to silicon bond and the low melting point. Thus, Senzaki clearly fails to teach, disclose or suggest a method having the unique combination of each and every specific element stated in the instant claims. 
	Chandra (US 2013/0295779 A1) teaches atomic layer deposition processes for the formation of a silicon oxide containing film (see abstract) with a composition containing an organoaminosilane precursor having a direct C—Si bond (see formula I in para. 0039), one example being bis(diethylamino)diethylsilane (see para. 0039; one of the silane precursors recited in instant claim 10). However, Chandra fails to teach a hafnium (Hf) precursor or doped silicon films. In fact, Chandra teaches no doping materials (e.g. Hf or other metals) in his silicon oxide films. Thus, Chandra clearly fails to teach, disclose or suggest a method having the unique combination of each and every specific element stated in the instant claims.
	Dussarrat (US 2009/0203222 A1) teaches an ALD composition comprising metal-organic precursors, e.g. hafnium, having a melting point of less than 50°C (see para. 0014-0018), preferably below 35°C (see para. 0039). Even though Dussarrat discloses/suggests the claim recited melting point of the composition used in an ALD process, Dussarrat fails to teach the specific combination of the silane precursor formula and the hafnium precursor formula set forth in the claims. Thus, Dussarrat clearly fails to teach, disclose or suggest a method having the unique combination of each and every specific element stated in the instant claims.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Baum, Fujimoto, Xiao, Senzaki, Chandra and Dussarrat, alone or in combination, to arrive at the claimed method to deposit a film comprising silicon, hafnium and oxygen onto a substrate by an ALD and/or PEALD process as a whole with the claim required combination of features.
One of ordinary skill in the art would not find the instantly claimed method limitations to be obvious variants of the prior art teachings and other known methods of atomic layer deposition in a reactor with a composition containing a combination of organoaminosilane precursor(s) and organoaminohafnium precursor(s).
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 30, 2022